DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 7 is canceled. 
Claims 1-6 and 8-20 are currently pending.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 December 2021.
Claims 1-6, 8 and 10-16 are under examination herein.
Claims 1-6, 8 and 10-16 are rejected.
Claims 1 and 13-14 are objected to.

Response to Amendment
The amendment filed on 3 May 2022 has been entered.  
Amendment of claims 1, 4, 6, 8, 12-14 is acknowledged.  
The objections to claims 1, 4, 6-8 are withdrawn in view of Applicant's amendments.
The previous claim rejections under 35 USC § 112(b) as being indefinite are withdrawn in view of Applicant's claim amendment. 
The provisional rejection of claims 1, 2 and 4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17067782 is withdrawn in view of Applicant's claim amendment. 

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/627,443 filed 7 February 2018. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 7 February 2018. 

Drawings
The drawings filed on 6 August 2020 were accepted in the Office action mailed 4 February 2022. 

Claim Objections
Claims 1 and 13-14 are objected to because of the following informalities:    
In claim 1, step (f), "at least 1 minutes" should be amended to "at least 1 minute". 
Claims 13 and 14 contain extraneous words. Examiner suggests amending "colony which is detectable after 3-24 hours" to "said at least one colony" in claims 13 and 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1 recites "about 50/50% volume/volume" in line 7. The word “about” is not defined by the specification.  Therefore, the upper limit and the lower limit of the recited values are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention. 
Claim 1 now recites "(ii) providing an organic liquid comprising at least 70% by weight of a hydrophobic solvent … at a ratio of said microorganism preparation to said organic liquid of at least about 50/50% volume/volume". It is unclear if this limitation refers to the same selected amount of said microorganism preparation and selected amount of said organic liquid recited in claim 1(iii) and claim 1(iv)(c). It is further unclear if the amount of the microorganism preparation and the amount of organic liquid are selected based on the ratio recited in claim 1(ii) or the criteria set in claim 1(iv)(c). Claims 2-6, 8 and 10-16 are dependent on claim 1 and rejected due to said dependency.  For examination purposes, it is interpreted that the amount of the microorganism preparation and the amount of organic liquid are selected based on the criteria set forth in claim 1(iv)(c).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (US20140328803A1; previously cited) as evidenced by PubChem Chloroform (PubChem Chloroform: https://pubchem.ncbi.nlm.nih.gov/compound/Chloroform; previously cited), Ohtani (Ohtani, K. et al., Regulation of Toxin Production in Clostridium perfringens, 2016, Toxins, 8(207): 1-14; previously cited), and Millipore (Millipore Brilliant Green Bile Lactose Broth, 2018, https://www.sigmaaldrich.com/deepweb/assets/sigmaaldrich/product/documents/111/535/16025dat.pdf; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding claims 1 and 6, McKenzie discloses therapeutic compositions containing a purified population of bacterial spores. The term “purified’ refers to the state of a population of desired bacterial spores that have undergone one or more processes of purification, e.g., a selection or an enrichment of the desired bacterial spore (McKenzie [99], lines 1-8). 
McKenzie teaches treatment of a sample, preferably a human fecal sample, in a manner to inactivate or kill substantially all of the vegetative forms of bacteria present in the sample results in selection and enrichment of the spore fraction as cited in claim 1(i) and claim 6. Methods for inactivation can include ethanol or exposure to solvents, such as chloroform as cited in claim 1(ii) (McKenzie [396], lines 1-9). McKenzie further discloses for purification of the bacterial spores [as cited in claim 1(a)], the fecal material is subjected to one or more solvent treatments. A solvent treatment is a miscible solvent treatment (either partially miscible or fully miscible) or an immiscible solvent treatment. Miscibility is the ability of two liquids to mix with each to form a homogeneous solution. Other solvents are only partially miscible, meaning that only some portion will dissolve in water. Diethyl ether, for example, is partially miscible with water. If more diethyl ether is added, a two-phase solution (multiple phase medium as cited in claim 1(iii)) will result with a distinct diethyl ether layer above the water. Other partially miscible materials include ethers, propanoate, butanoate, chloroform, dimethoxyethane, or tetrahydrofuran (McKenzie [110], lines 1-24). 
McKenzie discloses chloroform as a hydrophobic solvent (McKenzie [396]) that has a solubility in water less than 50 gram per 100 gram water at 25°C [as cited in claim 1(b)] as evidenced by PubChem Chloroform (PubChem Chloroform §3.2.8 Solubility: In water, 7.95x10+3 mg/L at 25 °C). 
McKenzie further teaches an embodiment of the solvent treatment [providing an organic liquid cited in claim 1(ii)], wherein the alcohols (another solvent) can be provided already combined with water at 75%, 89%, 85%, 90%, 95% or greater than 95% (McKenzie [110], lines 13-17). McKenzie further discloses the selection method with ethanol, wherein a 10% fecal suspension was mixed with absolute ethanol in a 1:1 ratio [as cited in claim 1(ii) and 1(c)] and vortexed to mix for 1 min. The suspension was incubated at room temperature for 30 min, 1 h, 4 h or 24h [as cited in claim 1(iv), 1(d), 1(e), 1(f)] (McKenzie [396], lines 12-17).
McKenzie is silent to the organic liquid comprising at least 70% by weight of hydrophobic solvent in claim 1(ii), selecting the amount of organic liquid (comprising the hydrophobic solvent) so the organic phase to aqueous phase w/w ratio is greater than 0.15 and/or the organic phase to cell mass w/w ratio is greater than 0.04 as cited in claim 1(c), and maintaining the multiple phase medium (comprising the hydrophobic solvent) at the cited conditions in claim 1(iv), (d), (e) and (f). However, these limitations are obvious over the teachings of McKenzie. As stated above, McKenzie discloses these limitations with another solvent. McKenzie also discloses a list of solvents that may be used to purify/select bacterial spores (McKenzie [110]; [396], lines 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute chloroform for ethanol under the same conditions in McKenzie's selection method, because McKenzie discloses both in a list of possible solvents for purifying/selecting bacterial spores (McKenzie [110]; [396], lines 1-9). The substitution of one known solvent (chloroform) for another (ethanol) would have yielded predictable results, because both chloroform and ethanol are disclosed as alternative options for performing the same function.
	Regarding claim 2, McKenzie teaches the suspension (containing fecal suspension/microorganisms and ethanol/solvent) was incubated at room temperature for 30 min, 1 h, 4 h or 24h [as cited in claim 1(d), 1(e), 1(f)] (McKenzie [396], lines 12-17).
	McKenzie does not teach said maintaining duration is less than 30 minutes; however, McKenzie teaches 30 minutes and a prima case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Regarding claim 3, McKenzie teaches after incubation [maintaining solvent treatment of microorganism preparation] the suspension was centrifuged at 13,000 rpm for 5 min to pellet spores [separating treated microorganisms preparation within less than 10 minutes]. The supernatant is discarded and the pellet is resuspended in equal volume of PBS (McKenzie [396], lines 14-18).
Regarding claims 4 and 10, McKenzie teaches to purify (select) individual bacterial strains, dilution plates were selected in which the density enables distinct separation of single colonies. Colonies were picked with a sterile implement (either a sterile loop or toothpick) and re-streaked to BBA or other Solid media. Plates were incubated at 37°C for 3-7 days. One or more well-isolated single colonies of the major morphology type were re-streaked. This process was repeated at least three times until a single, stable colony morphology is observed. The isolated microbe [a fraction of the treated microorganism preparation] was then cultured anaerobically in liquid media [into a growth medium as cited in claim 10] for 24 hours or longer to obtain a pure culture of 106-1010 cfu/ml. Liquid growth medium might include Brain Heart Infusion-based medium supplemented with yeast extract, hemin, cysteine, and carbohydrates (for example, maltose, cellobiose, soluble starch) or other media described previously (McKenzie [446], lines 1-17). 
Regarding claim 5, McKenzie discloses methods for inactivation can include heating, sonication [reads on agitating], detergent lysis, enzymatic digestion, ethanol or acid treatment, exposure to solvents (chloroform) [multiple phase medium], or a combination of these methods (McKenzie [396], lines 4-11).
Regarding claim 8, McKenzie discloses chloroform as a hydrophobic solvent (McKenzie [396]) that is characterized by a logarithm of partition between octanol and water greater than zero as evidenced by PubChem Chloroform (PubChem Chloroform §3.2.12 LogP: log Kow=1.97). 
Regarding claim 11, McKenzie discloses an embodiment of incubating microorganisms for 24 to 48 h at 37° C in an anaerobic chamber with a gas mixture of H2:CO2:N2 of 10:10:80 (McKenzie [447], lines 7-9).
	Regarding claims 12, 13, and 14, McKenzie discloses the bacterial composition comprises at least one of a list of Clostridium bacteria including Clostridium perfringens (McKenzie [144]). As per the Instant Specification, Table 1 discloses Clostridium perfringens as a butyric acid producer (Instant Specification Pg. 11, Table 1, Samples A9-A10). McKenzie further discloses Clostridium perfringens as one of the spore formers from ethanol treated fecal samples that were selected (McKenzie [403]; [37]: Table 6 contains OTUs (operational taxonomic units) identified from an ethanol treated spore population isolated from a microbiome sample from donor A; Pg. 101, Table 6; [38]: Table 7 contains OTUs identified from an ethanol treated spore population isolated from a microbiome sample from donor B; Pg. 101, Table 7). 
Regarding claim 15, McKenzie discloses the bacterial composition comprises at least one of a list of Clostridium bacteria including Clostridium perfringens (McKenzie [144]). McKenzie further discloses Clostridium perfringens as one of the spore formers from ethanol treated fecal samples that were selected (McKenzie [403]; [37]: Table 6 contains OTUs (operational taxonomic units) identified from an ethanol treated spore population isolated from a microbiome sample from donor A; Pg. 101, Table 6; [38]: Table 7 contains OTUs identified from an ethanol treated spore population isolated from a microbiome sample from donor B; Pg. 101, Table 7). Clostridium perfringens produces gas as evidenced by Ohtani (Ohtani Pg. 1, [1], lines 1-3; [2], lines 8).
	Regarding claim 16, McKenzie discloses the bacteria composition comprises at least one of the following species including Enterococcus faecalis (McKenzie [140]). Enterococcus faecalis does not produce gas as evidenced by Millipore (Millipore Pg. 1, Table 1, line 3: Enterococcus faecalis: Gas -).

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.
Applicant traversed the rejection of amended claim 1 under 35 U.S.C. 103 over McKenzie by arguing the claimed concentration of hydrophobic solvent provides surprising results of excellent selection or enrichment of the desired bacterial spores (Arguments Pg. 7, [3] – Pg. 8). 
Contrary to Applicant's allegations of surprising results, treatment with a hydrophobic solvent such as chloroform in McKenzie's selection method would result in the expected property of increased selection or enrichment of the desired spores. As evidenced by McKenzie [396], treatment of a sample by methods for inactivation including exposure to solvents results in inactivation or killing of vegetative forms of bacteria to result in selection and enrichment of the spore fraction. 

Applicant further argues McKenzie discloses ethanol as a preferred solvent in [396], which cannot be considered a hydrophobic solvent as required by amended claim 1. 
McKenzie discloses a list of solvents that may be used to purify/select bacterial spores including chloroform and ethanol and details (McKenzie [110]; [396]). Despite disclosing an embodiment of the invention using ethanol, it still would have been obvious to one of ordinary skill in the art to substitute chloroform for ethanol, because McKenzie discloses both in a list of possible solvents for purifying/selecting bacterial spores. The substitution of one known solvent (chloroform) for another (ethanol) would have yielded predictable results, because both chloroform and ethanol are disclosed as alternative options for performing the same function. Therefore, the rejection is maintained. 

Applicant argues claims 2-6, 8 and 10-16 depend from claim 1 and are inventive for the same reasons discussed for the base claim (Arguments Pg. 8, [6]).
This argument is not persuasive for the same reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631